          Case 2:20-cr-00183-TOR           ECF No. 44        filed 03/04/21     PageID.123 Page 1 of 2
PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON
                                                           for
                                           Eastern District of Washington                         Mar 04, 2021
                                                                                                      SEAN F. MCAVOY, CLERK



 U.S.A. vs.                   Belcourt, Nathan                         Docket No.            2:20CR00183-TOR-1


                                Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Nathan Belcourt, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John T.
Rodgers, sitting in the Court at Spokane, Washington, on the 14th day of December 2020, under the following conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined by 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Nathan Belcourt is alleged to have violated his conditions of pretrial release supervision by ingesting
methamphetamine on or about February 14, 2021.

On December 15, 2020, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Belcourt.
Mr. Belcourt acknowledged an understanding of the conditions, which included standard condition number 9.

On February 16, 2021, Mr. Belcourt reported to Pioneer Human Services and provided a urine specimen that tested
presumptive positive for the presence of amphetamine and methamphetamine. Mr. Belcourt denied using any illegal
controlled substances at that time.

On February 18, 2021, the undersigned officer confronted Mr. Belcourt about his presumptive positive test for amphetamine
and methamphetamine. Mr. Belcourt verbally admitted to ingesting methamphetamine on or about February 14, 2021.

                    PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                         I declare under the penalty of perjury
                                                                         that the foregoing is true and correct.
                                                                         Executed on:       March 4, 2021
                                                                 by      s/Erik Carlson
                                                                         Erik Carlson
                                                                         U.S. Pretrial Services Officer
          Case 2:20-cr-00183-TOR         ECF No. 44     filed 03/04/21       PageID.124 Page 2 of 2
  PS-8
  Re: Belcourt, Nathan
  March 4, 2021
  Page 2

THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer

                                                                         March 4, 2021

                                                                      Date
